Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors of TC PipeLines GP, Inc. General Partner of TC PipeLines, LP: We consent to the incorporation by reference in the registration statements (No.333-196523 and No. 333-188628) on Form S-3 of TC PipeLines, LP of our report dated February27, 2015, with respect to the consolidated balance sheets of TC PipeLines, LP and subsidiaries as of December31, 2014 and 2013, and the related consolidated statements of income, comprehensive income, cash flows, and changes in partners’ equity for each of the years in the three-year period ended December31, 2014, and the effectiveness of internal control over financial reporting as of December31, 2014, which report appears in the December31, 2014 annual report on Form 10-K of TC PipeLines, LP. /s/ KPMG LLP Houston, Texas March 9, 2015
